DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The status of the 09/01/2022 claims, is as follows: Claims 1, 6-9, and 14 have been amended; Claims 23 has been added; Claims 10, 12-13, 15-22 have been withdrawn; and claims 1-23 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 7:
The limitation “one or more power estimator components configured to” in line 2-3
“components” is the generic placeholder. 
“configured to” is the functional language
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that, the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: 
The limitation “one or more power estimator component" claim 7 has been described in originally-filed specification on p. 06, lines 1-4 as a component P; fig. 2 – that may comprise “a directional coupler, preferably a bi-directional coupler. Additionally or alternatively, the power dissipated in the dummy load may be determined using a voltage or current meter attached to the dummy load.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mihara (US 20100176123) in view of Nachtom (US 20180063901)
Regarding Claim 1, Mihara discloses a solid-state cooking apparatus (microwave heating apparatus; fig. 19) comprising: 
a cooking cavity (heating chamber 4); 
a power amplifier (oscillation part 7a) configured to generate a radiofrequency (RF) signal (it is noted oscillator is an amplifier as evidenced in Electronics Tutorials, see footnote 1); and 
a field applicator (power distribution part 8b) configured to provide an electromagnetic wave into the cooking cavity (heating chamber 4) based on the generated RF signal (para. 0159), wherein the field applicator (power distribution part 8b) comprises: 
a splitter (power distribution part 8b) configured to split the generated RF signal into a first signal (microwave transmission 9a) and a second signal (microwave transmission 9b) (para. 0083); 
a first antenna element (supply part 23a) configured to emit a first wave based on the first signal into the cooking cavity (para. 0091); and 
a second antenna element configured to emit a second wave based on the second signal into the cooking cavity (supply part 23b) (para. 0091); 
wherein the splitter (power distribution part 8b) comprises a quadrature coupler (3 dB branch-line coupler) having an input port connected to the power amplifier (oscillation part 7a), an isolated port (electric terminator 20) connected to a predefined load (resistor), a first output port connected to the first antenna element, and a second output port connected to the second antenna element (para. 0097-0098 and 0186) (it is noted p. 03 of the originally-filed specification defines examples of quadrature coupler includes branch-line coupler); and 
wherein the solid-state cooking apparatus (microwave heating apparatus) is operable in an operating mode that comprises a second mode, wherein in the second mode, the predefined load equals a dummy load (electric terminator 20) (para. 0186).
Mihara does not disclose:
the operating mode comprises a first mode, wherein, in the first mode, the predefined load equals an RF short or an RF open, and, in the second mode, the dummy load configured to dissipate a signal received at the isolated port of the quadrature coupler. 
However, Nachtom discloses a solid-state cooking apparatus (apparatus 500) is operable in an operating mode that comprises a first mode (it is noted the first mode is the state in which signals are directed toward antennas including reflected signals) and second mode (it is noted the second mode in the state in which reflected signals is directed to the dummy load to dissipate reflected power), wherein, in the first mode, the predefined load (isolator 420) equals an RF short or RF open (state in which signals are directed toward antenna) (para. 0203 and 0214), and, in the second mode, the predefined load (isolator 420) equals a dummy load (grounded resistor) configured to dissipate a signal received at the isolated port of a coupler (coupler 430) (para. 0203 and 0214). 


    PNG
    media_image1.png
    241
    477
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    287
    476
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid-state cooking apparatus of Mihara such that it is operable in the first mode and the second mode, wherein, in the first mode, the predefined load equals an RF short or an RF open, and, in the second mode, the predefined load equals a dummy load as taught by Nachtom, 
in order to allow the isolator of Nachtom connected to the isolated port to direct signals from the amplifier to the cooking cavity while directing large returned signals from the cooking cavity toward the dummy load to be absorbed by it. Doing so would advantageously preserve the longevity of the amplifier by preventing large returned signals from returning toward the amplifier. 

Regarding Claim 3, Mihara discloses the solid-state cooking apparatus (microwave heating apparatus), wherein the quadrature coupler comprises a 3dB hybrid coupler (3 dB branch-line coupler) (it is well-known that a branchline coupler is hybrid coupler as evidenced in non-patent literature to Microwaves 101 "Branchline Couplers", see footnote 2).  

Regarding Claim 4, the modification of Mihara, Knaddle, Bible, and Nachtom discloses the RF short or RF open is configured to reflect the signal received from the isolated port of the quadrature coupler back into the quadrature coupler via the isolated port (it is noted the reflected power is received at the termination element 324 of Knaddle.  according to originally-filed specification p. 04, RF short or RF open describes a state at which reflected power is reflected back into the cooking cavity. This state is evident to be occurring in para. 0214; fig. 6 of Nachtom). 

    PNG
    media_image3.png
    235
    402
    media_image3.png
    Greyscale


Regarding Claim 14, Mihara discloses the solid-state cooking apparatus, wherein the power amplifier (oscillation part 7a) is integrated into the field applicator (microwave generation part 31) (para. 0143; fig. 19).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Mihara (US 20100176123) and Nachtom (US 20180063901), in view of Rogers (US 20180310369) and Nobue (US 20120a160844)
Regarding Claim 2, the modification of Mihara and Nachtom discloses substantially all of the claimed features as set forth above, except the first and second waves are each linearly polarized electromagnetic waves, the first and second linearly polarized electromagnetic waves together forming, in the cooking cavity, a circularly or elliptically polarized electromagnetic wave.  
However, Rogers discloses radiating elements 18 include slot antenna (para. 0033) (it is noted Rogers is silent that the wave emitted from radiating element 18 is linearly polarized electromagnetic wave, but it is evidenced in attached non-patent literature to Ando that slot antenna emits linear polarization wave, see footnote3)

    PNG
    media_image4.png
    426
    680
    media_image4.png
    Greyscale

Nobue discloses first and second linearly polarized electromagnetic waves (20a, 20b) together forming, in a cooking cavity, a circularly or elliptically polarized electromagnetic wave (right-hand circularly polarized waves) (para. 0065 and 0073).  

    PNG
    media_image5.png
    482
    623
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antennas of Mihara to include the slot antennas as taught by Rogers, which is known to emit linearly polarized electromagnetic waves. The modification incorporates known antenna i.e. slot antenna in the microwave heating apparatus. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second linearly polarized electromagnetic waves together to form in the cooking cavity the circularly polarized electromagnetic wave as taught by Nobue, in order to facilitate uniform heating within the cooking chamber (para. 0009 of Nobue). 

Claims 5-8 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the modification of Mihara (US 20100176123) and Nachtom (US 20180063901), in view of Wesson (US 20150351164)
Regarding Claim 5, the modification of Mihara and Nachtom discloses substantially all of the claimed features as set above except a switching unit that connects one of the RF short, the RF open, or the dummy load to the isolated port of the quadrature coupler.  
However, Wesson discloses a switching unit (RF switch 36) connects a dummy load (38) (fig. 4). 

    PNG
    media_image6.png
    449
    688
    media_image6.png
    Greyscale

 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solid-state cooking apparatus of Mihara to include the switching unit that connects the dummy load to the isolated port of the quadrature coupler as taught by Wesson. Doing so would allow the dummy load to be selectively connected to the isolated port of the quadrature coupler to allow the solid-state cooking apparatus to operate in at least two or more operating modes (para. 0062 of Wesson).

Regarding Claim 6, Wesson discloses a controller (controller 30) for controlling the switching unit (RF switch 36) in dependence of a desired operating mode of the solid-state cooking apparatus (first position and second position) (para. 0062; fig. 4).

Regarding Claim 7, Nachtom discloses reflected power is dissipated by the predefined load (para. 0203). 
Wesson discloses further comprises a power estimator (directional coupler 18) comprising one or more power estimator components configured to estimate an amount of power (para. 0062 and 0050), 
wherein the controller (controller 30) is configured to control the switching unit (RF switch 36) based on the estimated amount of power (“large reverse signal”, para. 0062), and 
wherein the amount of power is reflected back from the cooking cavity (cavity 2) (para. 0062) and received at the first output port. (para. 0050). 

    PNG
    media_image6.png
    449
    688
    media_image6.png
    Greyscale


Regarding Claim 8, Wesson discloses the desired mode is the first mode (first position of RF switch 36) or the second mode (second position of RF switch 36), and wherein the controller (controller 30) is configured to switch between the first and second modes (first position and second position respectively) by switching the desired mode from the first mode to the second mode when power reflected back from the cooking cavity and received at the first output port  exceeds a first threshold (para. 0062) (it is noted when large reverse signal is detected, switch positioned is switched to the second position, wherein the reverse signal is dissipated in the resistor 38). 

Regarding Claim 23, the modification of Mihara and Nachtom discloses substantially all of the claimed features as set above except the power amplifier is based on a push-pull amplifier.  
However, Wesson discloses the power amplifier (power amplifier 16) is based on a push-pull amplifier (push pull transistor package) (para. 0052; fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the power amplifier of Mihara such it is based on the push-pull amplifier as taught by Wesson. The modification incorporates known device i.e. known push-pull amplifier to generate electromagnetic waves to be supplied into the cooking cavity. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Mihara (US 20100176123), Nachtom (US 20180063901), and Wesson (US 20150351164), in view of Bible (US 5961871)
Regarding Claim 9, the modification of Mihara, Nachtom, and Wesson discloses substantially all of the claimed features as set forth above. Wesson discloses the one or more power estimator components (directional coupler 18) each comprise a directional coupler (directional coupler 18) (para. 0057 and 0060), 
wherein each of the one or more power estimator components (directional coupler 18) is arranged between the first output port (output of amplifier 16A and 16B) and the first antenna element (antenna) (para. 0055; fig. 2). 
The modification does not disclose:
wherein at least one of the one or more power estimating units is configured to determine a power dissipated in the dummy load, the at least one of the one or more power estimating units comprising a current or voltage meter coupled to the dummy load. 
However, Bible discloses at least one of the one or more power estimator components (second power meter 26) is configured to determine a power dissipated in a dummy load (reflected power load 28), the at least one of the one or more power estimator components (second power meter 26) comprising a current or voltage meter (power meter 26) coupled to the dummy load (reflected power load 28) (fig. 2) (col. 10, lines 55-60).

    PNG
    media_image7.png
    513
    730
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more power estimating units of Wesson to include the current or voltage meter coupled to the dummy load as taught by Bible, in order to monitor the efficiency of the microwave cavity and to ensure the reflected power is dissipated in the dummy load (col. 10, lines 41-49 of Bible). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over the modification of Mihara (US 20100176123) and Nachtom (US 20180063901), in view of Rogers (US 20180310369)
Regarding Claim 11, the modification of Mihara and Nachtom discloses substantially all of the claimed features as set forth above, except the first and second antenna elements are elements of a mutually orthogonal antenna arrangement, wherein the mutually orthogonal antenna arrangement is slot antennas. 
However, Rogers discloses radiating elements 18 includes slot antennas (para. 0033; fig. 1). 

    PNG
    media_image8.png
    393
    676
    media_image8.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second antenna elements of Mihara to be slot antennas as taught by Rogers, in order to incorporate known antenna i.e. slot antenna to project electromagnetic waves into the cooking cavity. 

Response to Amendment
With respect to specification objection: since claim reference has been removed, specification objection is withdrawn. 
With respect to Notification of 112f: since amendment made to claims, 112f notifications with respect to “a power amplifier system”, “a splitting element” are withdrawn. With respect to “a first antenna element”, and “a second antenna element”, Applicant’s arguments are found persuasive, therefore 112f notifications are withdrawn. 
With respect to 112b rejections: since amendment made to claims 1 and 6, 112b rejections are withdrawn.  

Response to Argument
Applicant's arguments filed on 09/01/2022 have been fully considered but they are respectfully considered moot in view of new ground of rejections. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Libman (US 20130206749), “Apparatus And Method For Improving Efficiency Of RF Heating”. Para. 0025 discloses received energy may be transferred to another element i.e. a detector, and/or a dummy load, and/or other radiating element. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Electronics Tutorials (https://www.electronics-tutorials.ws/oscillator/oscillators.html), titled “LC Oscillator Basics”, discloses an oscillator is basically an amplifier with positive feedback. 
        2 As evidence, Microwaves101 (https://www.microwaves101.com/encyclopedias/hybrid-couplers ) discloses hybrid coupler includes branchline coupler.
        3 Ando (https://ieeexplore.ieee.org/document/14389?arnumber=14389) discloses a slot antenna produces a linear polarization wave (abstract)